DETAILED ACTION
	This Action addresses the communication received on 20 May 2022:  Claims 1, 4-6, 12, 14-15, and 17-20 have been amended; Claim 11 was previously cancelled; and pending Claims 1-10 and 12-21 are rejected as detailed below.

Response to Amendments

Claim Objections
Based on Applicant’s amendment to the claims, the Office withdraws the objection to Claims 17 and 18 due to informalities.

Claim Rejections - 35 USC § 112
Based on Applicant’s amendment to the claims, the Office withdraws the written description requirement and indefiniteness rejections to Claims 1, 14, 19, and the corresponding dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The Office rejects Claims 1-10 and 12-21 under 35 U.S.C. 103 as unpatentable over Young (Matt Young; "What are Canary Launching and Dark Testing?"; Functionize.com website [full url in ref.]; 17 Mar 2020) in view of Sing (Jeff Sing; "How to Manage Outdated Feature Flags"; Optimizely.com website [full URL in ref.]; 16 Jul 2019 [IDS Entry]):
As for Claim 1, Young teaches deploying code for a feature of a plurality of features to a plurality of tenants, wherein the deployed code is not enabled for execution; initiating at least one code stub to execute the deployed code to enable the feature for use by a first subset of users associated with the plurality of tenants, wherein the at least one code stub is disconnected from a performance evaluation of the enabled feature (P 5/7: “The idea is that rather than launch a new feature for all users, you instead release it to a small subset. Usually, these users aren’t aware they are testing the new feature; often, nothing highlights the new functionality — hence the term dark launching.  How to do dark launches: These features can be toggled on or off using feature flags. …To run a test, the product team [The production team evaluates the performance of the code, the code stub (i.e., the feature flag) is “disconnected” from the performance team’s evaluation.  That is, the code stub does not control itself nor does it perform any evaluation] selects a feature to turn on for a set of users. The UX instrumentation in your application can monitor user response.”); initiating the at least one code stub to execute the deployed code to enable the feature for use by at least a second subset of users associated with the plurality of tenants; evaluating performance of the enabled feature based on data associated with use of the enabled feature by at least the first subset of users and the second subset of users; mapping the performance evaluation of the enabled feature to the at least one code stub (P4/7: “How many people should be in a canary test? It varies, of course, but a typical canary test assigns about 5% of users to the new code. Then, if there are no issues [after evaluating first data associated with use of the enabled feature by the first subset of users], the DevOps team can steadily ramp up the user percentage [to second and subsequent subsets] until everyone is on the new code.”)  Young does not explicitly teach the remaining limitations.
But Sing teaches based on determining that the performance evaluation of the enabled feature meets one or more criteria, determining that the feature is ready to be graduated (P2/7: “Feature flagging lets you roll out code rapidly and safely. But once your experiment is complete or the rollout has been fully deployed with no chance of rollback, an engineer should remove [i.e., graduate] it as a feature flag best practice.”); discontinuing evaluation of the enabled feature; and based on the mapping, removing the at least one code stub (P4/7: “The goal is to remove all feature flags that are no longer actively in use as part of an experiment or rollout.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Young and Sing because removing obsolete feature flags prevents ending up “with a codebase littered with old, forgotten feature flags that actually introduce risk.” (Sing, P4/7)
As for Claim 2, which depends on Claim 1, Sing teaches the method further comprising: receiving an indication to graduate the feature; verifying that the feature has not been edited within a period of time; and removing the at least one code stub mapped to the enabled feature (P5/7: “[W]e evaluated [for removal] every single flag that fit the following criteria: • Flags that were created before 2019 • Flags [and corresponding features] that haven’t been updated since 2019 • Flags that don’t have a specific target audience attached, meaning they’re exposed to everyone • Flags that are rolled out to 100% of the user base and 100% in the production environment.”)
As for Claim 3, which depends on Claim 2, Young teaches wherein the at least one code stub is removed based on a ramp down policy (P4/7: “How many people should be in a canary test? It varies, of course, but a typical canary test assigns about 5% of users to the new code. Then, if there are no issues until everyone is on the new code.”  That is, each subsequent version of code includes new features and flags as well as removed flags from previous features.  The canary release ensures that both added features and removed feature flags from the previous release are distributed to one group at a time.)
As for Claim 4, which depends on Claim 3, Young teaches wherein the ramp down policy specifies that at least a first code stub associated with the deployed code for first subset of users be removed before at least a second code stub associated with the deployed code for the second subset of users (P4/7: “How many people should be in a canary test? It varies, of course, but a typical canary test assigns about 5% of users to the new code. Then, if there are no issues until everyone is on the new code.”  That is, each subsequent version of code includes new features and flags as well as removed flags from previous features.  The canary release ensures that both added features and removed feature flags from the previous release are distributed to one group at a time.)
As for Claim 5, which depends on Claim 1, Young teaches wherein evaluating the performance of the enabled feature comprises evaluating runtime use of one or more resources associated with a cloud computing environment hosting the plurality of tenants (P2/7: “Nowadays, it’s business-as-usual to update applications regularly, using platforms such as AWS or Google Cloud. So, how do they ensure these features are robust and work well? This is where canary testing and dark launching help programmers and testing teams.”  That is, the feature flag method and feature evaluations are taught as running in a multi-tenant cloud environment.)
As for Claim 6, which depends on Claim 1, Young teaches wherein evaluating the performance of the enabled feature comprises collecting telemetry data regarding use of the enabled feature by the first subset of users and the second subset of users (P3/7: “To discern how well (or poorly!) the new version performs, the development team, test team, and DevOps carefully monitor the canary servers to identify issues. For instance, a developer might monitor the compute load, and compare it to the servers running the old code. If the load increases substantially you know that’s a potential issue. Equally, if you see a much higher rate of I/O that might also indicate an issue.”)
As for Claim 7, which depends on Claim 1, Sing teaches wherein determining that the feature is ready to be graduated further comprises determining that the enabled feature is available to all tenants of the plurality of tenants (P2/7: “Feature flagging lets you roll out code rapidly and safely. But once your experiment is complete or the rollout has been fully deployed with no chance of rollback, an engineer should remove [i.e., graduate] it as a feature flag best practice.”)
As for Claim 8, which depends on Claim 7, Young teaches wherein the first subset of users and the second subset of users are associated with all tenants of the plurality of tenants (P4/7: “How many people should be in a canary test? It varies, of course, but a typical canary test assigns about 5% of users to the new code. Then, if there are no issues, the DevOps team can steadily ramp up the user percentage until everyone is on the new code.”)
As for Claim 9, which depends on Claim 7, Sing teaches wherein determining that the feature is ready to be graduated further comprises determining that the feature has not been edited for a period of time (P5/7: “[W]e evaluated [for removal] every single flag that fit the following criteria: • Flags that were created before 2019 • Flags [and corresponding features] that haven’t been updated since 2019 • Flags that don’t have a specific target audience attached, meaning they’re exposed to everyone • Flags that are rolled out to 100% of the user base and 100% in the production environment.”)
As for Claim 10, which depends on Claim 9, Sing teaches wherein the period of time is within a range of 1 day to 60 days (P 6/7: “The exit criteria is a condition that qualifies the feature flag to be removed. For example, if a flag has been rolled out to the public at 100% and no major bugs have been reported, it can be removed in 30 days (the expiration date).)
As for Claim 12, which depends on Claim 1, Sing teaches wherein the at least one code stub is mapped to the performance evaluation of the enabled feature in a mapping table (P 6/7: “1. QA team checks the Features dashboard in Optimizely to identify all flags that have met their exit criteria.”  The Features Dashboard [i.e., mapping table] tracks each feature flag for the development team allowing evaluation, control, and removal.)
As for Claim 13, which depends on Claim 1, Sing teaches the method further comprising: receiving an indication to graduate the feature; waiting a period of time; and removing the at least one code stub associated with the feature (P6/7: “Our feature flag best practices now include an exit criteria and an expiration date. These markers help us manage how and when we remove our flags. The exit criteria is a condition that qualifies the feature flag to be removed. For example, if a flag has been rolled out to the public at 100% and no major bugs have been reported, it can be removed in 30 days (the expiration date).)
Claims 14-18 recite substantially the same subject matter as Claims 1-3 and 5-6, respectively, and stand rejected on the same basis accordingly.
Claims 19-21 recite substantially the same subject matter as Claims 1-3, respectively, and stand rejected on the same basis accordingly.

Response to Arguments
Applicant's arguments filed 20 May 2022 relate to newly amended claims and are not addressed in this section; the rejections above, however, address the latest version of the claims in detail.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants should direct any inquiry concerning this or earlier communications to CLINT THATCHER at phone 571.270.3588.  Examiner is normally available Mon-Fri, 9am to 5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed patents and published applications [*Entry A*] relates to the graduated release of software features.
If attempts to reach the Examiner by telephone are unsuccessful, Applicants may reach the Examiner’s supervisor, Wei Zhen, at 571.272.3708.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.T./
Examiner, Art Unit 2191
27 July 2022
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191